                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


STACY ROZAS, Plaintiff                                 CIVIL CASE NO. 3:18 CV 1158 (KAD)
V.
AIG EMPLOYEE SERVICES, INC., Defendant


     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND TO STAY
                           PROCEEDINGS (#13)
       Plaintiff commenced this action against her former employer alleging discrimination in

violation of Title VII (Count One), the Connecticut Fair Employment Practices Act (Counts Two

and Three) and the Family Medical Leave Act (Count Four). The defendant seeks an order

staying this action and compelling the parties to arbitration of the plaintiff’s claims.

       The court notes at the outset that the plaintiff did not respond to the defendant’s motion,

which, absent a basis in the pleadings to deny the defendant’s motion, is reason enough to grant

the relief requested. Local Rule 7(a)(2).

       In order to determine whether arbitration should be compelled the court must determine:

“whether the parties agreed to arbitrate; … the scope of that agreement; … [and] if federal

statutory claims are asserted, … whether Congress intended those claims to be nonarbitrable.”

JLM Indus., Inc. v. Stolt–Nielsen SA, 387 F.3d 163, 169 (2d Cir.2004) (citation omitted). Based

upon the defendant’s submission, the court finds first, that the plaintiff, in accepting employment

with the defendant, agreed to arbitration of any employment related disputes. Second, the

plaintiff’s claims brought in this action fall within the scope of that agreement as they each arise

out of her employment with the defendant. Finally, the plaintiff has offered no argument or

authority that Congress intended the plaintiff’s claims to be nonarbitrable. Indeed, such claims

are routinely subject to mandatory arbitration agreements. See, e.g. Kouromihelakis v. Hartford
Fire Insurance Co. 48 F. Supp. 3d 175 (D.Conn. 2014)(Claims brought pursuant to the

Connecticut Fair Employment Practices Act and the Family Medical Leave Act within scope of

employer/employee arbitration agreement.)

       Accordingly, for the above reasons and those contained in the defendant’s memorandum

of law, the defendant's Motion to Compel Arbitration and Stay Proceedings is GRANTED. The

parties shall proceed to arbitration on each count of the plaintiff’s complaint. This case is hereby

STAYED. The defendant’s request for an award of attorney’s fees and costs is DENIED. The

parties shall file a joint status report on the progress of the arbitration by January 2, 2019.

       It is so ordered.



       ____/s/_______________________________
       Kari A. Dooley (USDJ)
